DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-18, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAGHEFINAZARI (US 2016/0193932).
	Regarding claim 1, VAGHEFINAZARI discloses an apparatus (200, Figs. 2A and 2B) for directing power flow between multiple devices (e.g., between device 9010 and devices 9030, Fig. 2A), the apparatus comprising: 
 	one or more inlet ports (202, Fig. 2B) for connection to one or more respective devices (9010, Fig. 2B); 
 	a plurality of outlet ports (216, Fig. 2B) configured for supplying electrical power (¶ 0152, 0235); and 
 	a computing device (220, Fig. 2B) configured to route power from the one or more inlet ports to the plurality of outlet ports (¶ 0150, 0154).
 	Regarding claim 2, VAGHEFINAZARI discloses the apparatus being configured to direct power flow (¶ 0015, 0150, 0154) from at least one charging point (at 9010, Fig. 2B); to one or more electrically powered devices (devices 9030, Fig. 2A).
 	Regarding claim 3, VAGHEFINAZARI discloses the apparatus being configured to redirect power flow from one or more electrically powered devices to one or more charging points (¶ 0015, 0150, 0154).
	Regarding claim 4, VAGHEFINAZARI discloses the apparatus being configured to redirect power flow between a plurality of electrically powered devices (¶ 0015, 0150, 0154).
 	Regarding claim 5, VAGHEFINAZARI discloses the apparatus being configured for charging electric vehicles, e-bikes, and e-scooters (¶ 0015).
 	Regarding claim 6, VAGHEFINAZARI discloses the apparatus being configured for connection to an electric vehicle charging point (at 9010, Fig. 2B; ¶ 0006, 0140, 0141), a computing device charging point or an Internet of Things (IOT) charging point.
 	Regarding claim 7, VAGHEFINAZARI discloses the computing device comprises one or more processors (220, Fig. 2B) configured to route power from the one or more inlet ports to the outlet ports (¶ 0015, 0150, 0154) according to a charging protocol (¶ 0182).
 	Regarding claim 8, VAGHEFINAZARI discloses the charging protocol is determined according to charging requirements of a plurality of electrical devices connected to the apparatus (¶ 0170, 0236, 0254).
 	Regarding claim 9, VAGHEFINAZARI discloses the charging protocol comprises dictating that only one electrical device can be charged at any time (¶ 0150).
 	Regarding claim 10, VAGHEFINAZARI discloses the charging protocol comprises time multiplexed charging of the plurality of electrical devices (¶ 0150).
 	Regarding claim 12, VAGHEFINAZARI discloses the charging protocol is determined based on a profile of each of the plurality of electrical devices (¶ 0170, 0236, 0254).
	Regarding claim 13, VAGHEFINAZARI discloses the profile comprises at least one of a previous charging history or a charge payment history associated with an electrical device, a charge urgency of an electrical device in relation to other electrical devices connected to the at least one charging point, recorded behaviour history of a user, or currency exchange history between one user and at least one further user of the at least one charging point (¶ 0274, 0281).
 	Regarding claim 14, VAGHEFINAZARI discloses the charging protocol comprises determining the number of other apparatuses connected to the apparatus, both directly and indirectly, in order to allocate the power to the multiple apparatuses (¶ 0249-0252, 0298, 0307).
 	Regarding claim 15, VAGHEFINAZARI discloses when charging an electric vehicle, the charging protocol comprises determining at least one of the number of occupants of the vehicle, the classification of occupants of the vehicle, and the classification of the vehicle itself, and determining charging priority accordingly (¶ 0311).
 	Regarding claim 16, VAGHEFINAZARI discloses a near-field communication (NFC) module for facilitating payment for charging or releasing the apparatus (¶ 0173).
 	Regarding claim 17, VAGHEFINAZARI discloses one or more processors configured to route power between the inlet ports and the outlet ports via a software defined interface (¶ 0172, 0322).
 	Regarding claim 18, VAGHEFINAZARI discloses the computing device comprises a wireless module configured to enable peer to peer communication between the apparatus and other devices (¶ 0160, 0162, 0174, 0204, 0208, 0221).
	Regarding claim 23, VAGHEFINAZARI discloses an internal power supply to enable wireless communication (¶ 0141, 0157).
	Regarding claim 24, VAGHEFINAZARI discloses a geonavigation device for determining the location of the apparatus and enabling location based services (¶ 0316).
	Regarding claim 25, VAGHEFINAZARI discloses the apparatus being configured to be connected to one or more apparatus of any preceding claim (¶ 0015, 0150, 0154).
 	Regarding claim 26, VAGHEFINAZARI discloses a cable locking mechanism to prevent unauthorized users to manually disconnect paired apparatuses (¶ 0189).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI as applied to claims 1-10, 12-18, and 23-26 above, and further in view of MULLER (US 2011/0144823).
	Regarding claim 11, VAGHEFINAZARI discloses the apparatus as applied to claim 7 but fails to disclose the charging protocol comprises providing power of different phases to at least two of the plurality of electrical devices. MULLER discloses the charging protocol comprises providing power of different phases (L1, L2, Fig. 5) to at least two of the plurality of electrical devices (at 54; ¶ 0038-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include providing power of different phases in order to implement multiple levels of charging (MULLER, ¶ 0038). 
 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI as applied to claims 1-10, 12-18, and 23-26 above, and further in view of JAMIESON (US 2017/0197517).
 	Regarding claim 19, VAGHEFINAZARI discloses the apparatus as applied to claim 18 but fails to disclose the apparatus being configured for wireless charging of electric devices. JAMIESON discloses the apparatus being configured for wireless charging of electric devices (¶ 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wireless charging in order to increase the utility of the apparatus by allowing for charging of a wider variety of electric vehicles (JAMIESON, ¶ 0004).
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI as applied to claims 1-10, 12-18, and 23-26 above, and further in view of KANG (KR 20190005011A; English Machine Translation provided with office action).
 	Regarding claim 20, VAGHEFINAZARI discloses the apparatus as applied to claim 18 but fails to disclose the apparatus being configured to implement a distributed ledger network with user payment devices. KANG discloses the apparatus being configured to implement a distributed ledger network with user payment devices (¶ 0039, 0040, 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the distributed ledger network with user payment devices in order to improve energy availability and provide transparent energy transactions (KANG, ¶ 0054-0085).
 	Regarding claim 21, VAGHEFINAZARI as modified by KANG teaches the distributed ledger network comprises a blockchain network (KANG, ¶ 0039, 0040, 0044).
 	Regarding claim 22, VAGHEFINAZARI as modified by KANG teaches the apparatus being configured to pair devices using distributed ledger network tokens (KANG, ¶ 0039, 0040, 0044).
Claim(s) 28-35, 37-43, 45-48, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI as applied to claims 1-10, 12-18, and 23-26 above, and further in view of MISHIMA (JP 2015-231289; English Machine translation provided with office action).
 	Regarding claim 28, VAGHEFINAZARI discloses the apparatus as applied to claim 1 but fails to disclose a detection mechanism to detect a second or subsequent apparatus connected in a daisy chain configuration. MISHIMA discloses a detection mechanism to detect a second or subsequent apparatus connected in a daisy chain configuration (¶ 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the daisy chain configuration in order to provide a charging system that does not need a plurality of chargers even when there is a plurality of rechargeable vehicles to be charged (MISHIMA, ¶ 0007).
	Regarding claim 29, VAGHEFINAZARI discloses a system for directing power flow between multiple devices (e.g., between device 9010 and devices 9030, Fig. 2A). VAGHEFINAZARI fails to disclose the system comprising a plurality of the apparatus of claim 1 connected to each other. MISHIMA discloses the system comprising a plurality of the apparatus of claim 1 connected to each other (34, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of apparatuses in order to provide a charging system that does not need a plurality of chargers even when there is a plurality of rechargeable vehicles to be charged (MISHIMA, ¶ 0007).
 	Regarding claim 30, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured for extending one or more charge points to multiple electrically powered devices (VAGHEFINAZARI, 9030, Fig. 2A; MISHIMA, 30, Fig. 1).
 	Regarding claim 31, VAGHEFINAZARI as modified by MISHIMA teaches a plurality of the apparatus connected in a daisy chain configuration (MISHIMA, ¶ 0028).
 	Regarding claim 32, VAGHEFINAZARI as modified by MISHIMA teaches the plurality of the apparatus are connected wirelessly in a peer to peer manner (MISHIMA, ¶ 0064).
 	Regarding claim 33, VAGHEFINAZARI as modified by MISHIMA teaches the computing device of an apparatus N in the daisy chain configuration is configured to activate apparatus N when apparatus N is connected to apparatus N−1 (MISHIMA, ¶ 0029-0030).
 	Regarding claim 34, VAGHEFINAZARI as modified by MISHIMA teaches when a device N is connected to apparatus N, the charging of device N begins (MISHIMA, ¶ 0029-0030).
 	Regarding claim 35, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to charge an apparatus N−1 before an apparatus N is charged (MISHIMA, ¶ 0029-0030, 0044).
	Regarding claim 37, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to supply an equal charge to an apparatus N−1 and an apparatus N (MISHIMA, ¶ 0059).
 	Regarding claim 38, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to supply an equal charge to a device N and a device N−1 (MISHIMA, ¶ 0059).
 	Regarding claim 39, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to supply charge to device N at a greater rate than device N−1, if device N has a lower battery level and/or more specific journey range compared to device N−1 (VAGHEFINAZARI, ¶ 0170, 0236, 0254, 0311; MISHIMA, ¶ 0044, 0053).
 	Regarding claim 40, VAGHEFINAZARI discloses the system being configured to supply charge to device N at a greater rate than device N−1, if the owner of device N has paid a priority fee which the owner of device N−1 has not paid (¶ 0255).
 	Regarding claim 41, VAGHEFINAZARI discloses the system being configured to supply charge to device N at a greater rate than device N−1, if the owner of device N ranks higher than the owner of device N−1 in a recorded behaviour ranking system (¶ 0255, 0263).
 	Regarding claim 42, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to supply charge to device N at a greater rate than device N−1, if the owner of device N ranks higher than the owner of device N−1 in a predetermined metric (VAGHEFINAZARI, ¶ 0255, 0263; MISHIMA, ¶ 0029-0030, 0044).
	Regarding claim 43, VAGHEFINAZARI discloses when used to charge electric vehicles, the metric comprises at least one of a number of vehicle occupants, a classification of vehicle occupants and a vehicle classification itself (¶ 0311).
	Regarding claim 45, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to provide time multiplexed charging to at least devices N and N−1 (VAGHEFINAZARI, ¶ 0150; MISHIMA, ¶ 0029-0030, 0044).
	Regarding claim 46, VAGHEFINAZARI discloses a database for storing information relating to the behaviour ranking system, as well as other information relevant to the operation of the system (¶ 0162, 0203-0209).
 	Regarding claim 47, VAGHEFINAZARI discloses the database is configured locally to the computing device of a given apparatus of the system (¶ 0162, 0203-0209).
 	Regarding claim 48, VAGHEFINAZARI discloses the database is located remotely in relation to a given apparatus or apparatuses of the system (¶ 0162, 0203-0209).
	Regarding claim 51, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to create a network of arbitrary interconnections to distribute power with reconfigurable access control (VAGHEFINAZARI, ¶ 0150; MISHIMA, ¶ 0029-0030, 0044).
	Regarding claim 52, VAGHEFINAZARI as modified by MISHIMA teaches the system being configured to direct power from one or more devices associated with one or more respective apparatus N to one or more other devices also connected in the network (VAGHEFINAZARI, ¶ 0015, 0150, 0154; MISHIMA, ¶ 0028-0030).
 	Regarding claim 53, VAGHEFINAZARI discloses the network further comprises a network enabled service layer to realise a plurality of derivative services including one or more of charging policies, third-party ownership of power, ad-hoc vehicle-to-vehicle, vehicle-to-grid and/or grid-to-vehicle services, infrastructure access and advanced queuing policies (¶ 0292-0293, 0315-0316, 0319).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI in view of MISHIMA as applied to claims 28-35, 37-43, 45-48, and 51-53 above, and further in view of MULLER.
 	Regarding claim 36, VAGHEFINAZARI as modified by MISHIMA teaches the system as applied to claim 31 but fails to disclose the system being configured to provide power of different phases to apparatuses N−1 and N. MULLER discloses the system being configured to provide power of different phases (L1, L2, Fig. 5) to apparatuses N−1 and N (at 54; ¶ 0038-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include providing power of different phases in order to implement multiple levels of charging (MULLER, ¶ 0038).
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI in view of MISHIMA as applied to claims 28-35, 37-43, 45-48, and 51-53 above, and further in view of KANG.
 	Regarding claim 44, VAGHEFINAZARI as modified by MISHIMA teaches the system as applied to claim 31 but fails to disclose the system being configured to supply charge to device N at a greater rate than device N−1, if the owner of apparatus N has exchanged currency with the owner of device N−1 to obtain charging priority. KANG discloses the system being configured to supply charge to device N at a greater rate than device N−1, if the owner of apparatus N has exchanged currency with the owner of device N−1 to obtain charging priority (¶ 0039, 0040, 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include supplying a greater charge rate based on owner currency exchange as recited in order to improve energy availability and provide transparent energy transactions (KANG, ¶ 0054-0085).
Claim(s) 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAGHEFINAZARI in view of MISHIMA as applied to claims 28-35, 37-43, 45-48, and 51-53 above, and further in view of KOJIMA (US 2016/0368391). 
 	Regarding claim 49, VAGHEFINAZARI as modified by MISHIMA teaches the system as applied to claim 29 but fails to disclose the cable locking mechanism of an apparatus N connected either only to a charging point or to the charging point and an apparatus N+1 remain locked unless the authorised user of apparatus N submits a request for unlocking via a requesting means. KOJIMA discloses the cable locking mechanism of an apparatus N connected either only to a charging point or to the charging point and an apparatus N+1 remain locked unless the authorised user of apparatus N submits a request for unlocking via a requesting means (¶ 0006, 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the unlocking via a requesting as recited in order to prevent theft of electricity.
 	Regarding claim 50, VAGHEFINAZARI as modified by MISHIMA teaches the system as applied to claim 29 but fails to disclose the cable locking mechanism of an apparatus N connected with at least one additional apparatus remain locked unless the authorised user of either apparatus N, or the at least one additional apparatus submits a request for unlocking via a requesting means. KOJIMA discloses the cable locking mechanism of an apparatus N connected with at least one additional apparatus remain locked unless the authorised user of either apparatus N, or the at least one additional apparatus submits a request for unlocking via a requesting means (¶ 0006, 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the unlocking via a requesting in order to prevent theft of electricity.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2022